Appellee, H. C. Glenn, as receiver for Temple Trust Company, sued appellants, M. L. Walker and wife, for a balance due on their principal note for $2,500 and their interest note for $342.33, secured respectively by a first and second deed of trust on certain real estate. Simms Oil Company was sued as junior mortgagee. Appellants pleaded that the loan contract was usurious from its inception. The trial court held the contrary, and rendered judgment for appellee; hence this appeal.
The loan contract is identical with the one involved in the case of Walker v. Temple Trust Co. (Tex. Civ. App.) 60 S.W.2d 826, affirmed by Commission of Appeals, 80 S.W.2d 935, wherein the loan contract was construed as clearly manifesting an intention on the part of the loan company to avoid the collection of usurious interest. Upon the authority of that case the instant case will be affirmed.
Affirmed. *Page 984